*583Note per Curiam: “Since under any proper viev of the law, the automobile was charged with a valid lien in favor of the Bank, no other judgment could have been rendered than one adjudging the proceeds of the insurance policy to the Bank and denying any recovery to Mrs. Brazile and husband. Hall v. Decherd, 131 S. W., 1133; Lynch v. Elkes, 21 Tex., 230; Pitts v. Elsler, 87 Tex., 347; Speer’s Law of Marital Rights in Texas, pp. 225-232. The Court of Civil Appeals having rendered the right judgment, the writ of error is refused, regardless of the correctness of all the expressions in its opinion.”